                       UNITED STATES DISTRICT COURT                                    c
                       WESTERN DISTRICT OF LOUISIANA
                           ALEXANDRIA DIVISION

 AMERICAN ALTERNATIVE                     CIVIL ACTION NO. 1:19-CV-00166
 INSURANCE CORP.,
 Plaintiff

 VERSUS                                   JUDGE DRELL

 DINA DALTON,                             MAGISTRATE JUDGE PEREZ-MONTES
 Defendant


                      JURISDICTIONAL REVIEW FINDINGS

      Before the Court is a Complaint premising federal jurisdiction upon diversity

of citizenship (Doc. 1). “[S]ubject-matter jurisdiction, because it involves a court’s

power to hear a case, can never be forfeited or waived.” Arbaugh v. Y&H Corp., 546

U.S. 500, 514 (2006) (citing Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583

(1999)). The Court has “an independent obligation to determine whether subject-

matter jurisdiction exists, even in the absence of a challenge from any party.” Id.

      The diversity statute – 28 U.S.C. § 1332 – is satisfied upon a showing of: (1)

diversity of citizenship between the parties; and (2) an amount in controversy in

excess of $75,000, exclusive of interest and costs. “Complete diversity requires that

all persons on one side of the controversy be citizens of different states than all

persons on the other side.” Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079

(5th Cir. 2008) (citing Harrison v. Prather, 404 F.2d 267, 272 (5th Cir. 1968)) (internal

citation and quotation omitted).       “[W]hen jurisdiction depends on citizenship,

citizenship must be distinctly and affirmatively alleged.” Getty Oil Corp., a Div. of

Texaco, Inc. v. Ins. Co. of N. Am., 841 F.2d 1254, 1259 (5th Cir. 1988) (internal
quotation omitted); (see also Mullins v. Testamerica, Inc., 2008 WL 4888576 (5th Cir.

2008)(per curiam).

      The citizenship of an individual is his or her domicile, meaning the place where

an individual resides and intends to remain. See Acridge v. Evangelical Lutheran

Good Samaritan Soc., 334 F.3d 444, 448 (5th Cir. 2003). A corporation shall be

deemed to be a citizen of every State and foreign state by which it has been

incorporated and of the State or foreign state where it has its principal place of

business. See Tewari De-Ox Systems, Inc. v. Mountain States/Rosen, L.L.C., 757

F.3d 481, 483 (5th Cir. 2014). “[T]he citizenship of a partnership is determined by

reference to the citizenship of each of its partners.” See Int'l Paper Co. v. Denkmann

Associates, 116 F.3d 134, 135, 137 (5th Cir. 1997). The citizenship of a limited

liability company (“L.L.C.”), a limited partnership, or other unincorporated

association or entity, is determined by the citizenship of all its members. See Harvey,

542 F.3d at 1079-80.

      The Complaint alleges that Plaintiff American Alternative Insurance

Corporation (“AAIC”) is a corporation organized and existing under the laws of the

state of Delaware with its principal place of business in the state of New Jersey. (Doc.

1). Thus, AAIC is a citizen of Delaware and New Jersey.

      The Complaint alleges Defendant Dina Dalton (“Dalton”) is an individual

domiciled in the state of Utah. (Doc. 1). Thus, Dalton is a citizen of Utah.
      The Complaint further alleges AAIC has been called upon to pay the cost of

defending Dalton against an underlying state court lawsuit and to provide coverage

for any judgment rendered against her.       (Doc. 1).   AAIC alleges the amount in

controversy exceeds $75,000.00, exclusive of interest and costs. (Doc. 1).      AAIC

attached a number of documents to the Complaint, including Policy Number

99A2PL0002948-06, “Abuse or Molestation Liability Coverage Part Declarations” for

policy period January 15, 2016 through January 15, 2017 with the following limits of

insurance: aggregate limit of $500,000, each act of abuse or molestation $250,000.

(Doc. 1-3). Thus, it appears the jurisdictional threshold has been satisfied.

      Accordingly, diversity jurisdiction is preliminarily established. No further

action is necessary at this time. This finding is preliminary in nature, and may be

reconsidered sua sponte or upon appropriate motion.

       THUS DONE AND SIGNED in chambers in Alexandria, Louisiana, this _____
                                                                        27th

day of February, 2019.



                                        ____________________________________
                                        Joseph H.L. Perez-Montes
                                        United States Magistrate Judge
